418 Pa. 299 (1965)
Tewold
v.
Keystone Tankship Corp. (et al., Appellant).
Supreme Court of Pennsylvania.
Argued April 20, 1965.
May 25, 1965.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*300 Henry F. Huhn, with him Howard R. Detweiler, for appellant.
Thomas L. Anderson, with him Thomas F. Mount, and Rawle & Henderson, for appellee.
OPINION PER CURIAM, May 25, 1965:
This is an appeal from the order of the lower court which dismissed preliminary objections filed by defendant Tenneco to the new matter set forth by another defendant, Sun Oil Company.
The order is interlocutory and not appealable. Cf. Vendetti v. Schuster, 418 Pa. 68.
Appeal quashed.